     Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 1 of 12



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

HARRY DORSEY AND                                   CIVIL ACTION NO. 2:18-cv-06603
LESDREAKA DICKSON                                                c/w 2:18-cv-7284
                                                                REF: 6603 and 7284
VERSUS
                                                   JUDGE: LANCE M. AFRICK
COURTNEY JAMAIR, WERNER
ENTERPRISES, INC. OF NEBRASKA, AND                 MAGISTRATE: MICHAEL NORTH
ACE AMERICAN INSURANCE COMPANY

                     DEFENDANTS’ WITNESS AND EXHIBIT LIST

       NOW INTO COURT, through undersigned counsel come Defendants, Courtney J.

Smith, Werner Enterprises, Inc., and ACE American Insurance Company, who submit the

following list of witnesses they may call and exhibits which may be offered at a trial of this

matter, in accordance with this Honorable Court’s Order:

                                          Witness List

1.     Harry Dorsey, plaintiff/defendant in counterclaim – facts of the alleged accident, injuries
       and treatment;

2.     Lesdreaka Dickson, plaintiff/defendant in counterclaim – facts of the alleged accident,
       injuries, and treatment;

3.     Michael Ruffin, plaintiff/defendant in counterclaim – facts of the alleged accident,
       injuries, and treatment;

4.     Zounda Lee, plaintiff/defendant in counterclaim – facts of the alleged accident, injuries,
       and treatment;

5.     Tasha Green, plaintiff/defendant in counterclaim- facts of the alleged accident, injuries,
       and treatment;

6.     Eric Lewis, plaintiff/defendant in counterclaim – facts of the alleged accident, injuries,
       and treatment;

7.     Raymond Riley, defendant in third party claim – facts of the alleged accident;

8.     Courtney Jamair Smith, defendant – facts of the alleged accident;
      Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 2 of 12



9.     A representative of Werner Enterprises, Inc., defendant/plaintiff in counterclaim and
       third-party claim;

10.    A representative of ACE American Insurance Company, defendant;

11.    A representative of Safeway – insurance coverage or lack thereof;

12.    A representative of GoAuto Insurance Company – insurance coverage or lack thereof;

13.    New Orleans Police Department, Investigating Officer, Justin McCubbins, badge No. 647
       – alleged accident investigation;

14.    Zounda Lee – daughter of plaintiff, facts of the alleged accident/connections to similar
       accidents;

15.    Saqwana Brooks – facts of the alleged accident/connections to similar accidents;

16.    Douglas Boone – facts of the alleged accident/connections to similar accidents;

17.    Wallisha Francis – facts of the alleged accident/connections to similar accidents;

18.    Avionne Fields – facts of the alleged accident/connections to similar accidents;

19.    Quoshauna Francis – facts of the alleged accident/connections to similar accidents;

20.    Adonte Turner – facts of the alleged accident/connections to similar accidents;

21.    Tiffany Turner – facts of the alleged accident/connections to similar accidents;

22.    Marlene Kennedy – facts of the alleged accident/connections to similar accidents;

23.    Shirley Harris – facts of the alleged accident/connections to similar accidents;

24.    Charlotte Jones – facts of the alleged accident/connections to similar accidents;

25.    Dimitri Frazier – facts of the alleged accident/connections to similar accidents;

26.    Richard Turner – facts of the alleged accident/connections to similar accidents;

27.    Rashad Turner – facts of the alleged accident/connections to similar accidents;

28.    Juan Matthews – facts of the alleged accident/connections to similar accidents;

29.    Cornelius Garrison – facts of the alleged accident/connections to similar accidents;

30.    Ryan Harris – facts of the alleged accident/connections to similar accidents;



                                                2
      Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 3 of 12




31.    Derrick King Thomas – facts of the alleged accident/connections to similar accidents;

32.    Vanessa Motta, Esq. - connections to similar accidents;

33.    Lionel Sutton, Esq. – connections to similar accidents;

34.    A representative of A&A Auto & Collision Center, LLC – alleged property damage;

35.    Jeremy Valley or a representative of Property Damage Appraisers New Orleans – alleged
       property damage;

36.    Loy Ernst or a representative of Total Medical Concepts – third party litigation funding;

37.    A representative of MedPort LA – third party litigation funding;

38.    Joe Schembre or a representative of J.S. Investigations – civil, criminal, and background
       search results as well as surveillance on plaintiffs and connections to similar accidents;

39.    Everett Gerard Robert, M.D. – neurosurgical expert, independent medical examination of
       plaintiff, Lesdreka Dickson;

40.    Kenneth Justin Boudreaux, Ph.D, Can M. Cliffe, CPA, or J. Stuart Wood, Ph.D. – expert
       economist;

41.    Nancy Frasesr Michalski, RN, BSN – expert medical bill audit concerning the reasonable
       value and costs associated with medical care rendered to plaintiffs;

42.    Richard V. Baratta, Ph.D., P.E. – expert in injury causation biomechanics and accident
       reconstruction;

43.    Ronnie J. Ducote, II, MHS, CRC, LRC, CLCP – expert life care plan assessment for
       plaintiff, Lesdreka Dickson;

44.    Wayne Winkler, ACTAR# 3066 – expert in accident reconstruction and connections to
       similar accidents;

45.    Any and all healthcare providers who may have rendered treatment to Plaintiffs, before
       and/or after the alleged incident made the basis of this litigation;

46.    A representative of any insurance company that investigated Plaintiffs for fraudulent
       insurance claims;

47.    A representative of any and all insurance companies against whom Plaintiffs have filed
       any prior and/or subsequent claims;




                                                3
      Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 4 of 12



48.    Any and all employers of Plaintiffs before, at the time of, and after the alleged incident
       made the basis of this litigation;

49.    Any of Defendants’ experts, retained between now and the time of trial;
50.    Any and all individuals whose identity is learned throughout the course of discovery;

51.    Any and all individuals or witnesses listed and/or called by any other party;

52.    Any and all persons necessary to authenticate any document or tangible item; and

53.    Any individual necessary for impeachment or rebuttal.

       Defendants reserve the right to amend/supplement the foregoing list.

                                           Exhibit List

1.     A certified copy of the insurance policy number XSA HO9061289 issued by ACE
       American Insurance Company to Werner Enterprises, Inc. with effective dates 8/1/2017
       to 8/1/2018;

2.     The body camera video of NOPD Officer Justin McCubbins’ investigation of the alleged
       accident at issue;

3.     CARFAX Vehicle History Report for the 1997 Chevrolet C1500 with VIN
       2GCEC19R9V1107970;

4.     CARFAX Vehicle History Report for the 2007 Nissan Sentra with VIN
       3N1AB61E97L660243;

5.     Dr. Everett Robert’s expert report, CV, fee sheet, and testimony list;

6.     Kenneth Justin Boudreaux, Ph.D, Can M. Cliffe, CPA, or J. Stuart Wood, Ph.D’s expert
       report, CV, fee sheet, and testimony list;

7.     Nancy Michalski, RN, BSN’s expert report, CV, fee sheet, and testimony list;

8.     Richard Baratta, Ph.D., P.E.’s expert report, CV, fee sheet, and testimony list;

9.     Ronnie J. Ducote, II, MHS, CRC, LRC, CLCP’s expert report, CV, fee sheet, and
       testimony list;

10.    Wayne Winkler, ACTAR #3066’s expert report, CV, fee sheet, and testimony list;

11.    Courtney Smith’s employment file including driver qualification file from Werner with
       personal, private, and confidential information redacted;




                                                4
      Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 5 of 12



12.    Listing of computer based training courses completed by Courtney Smith as well as the
       listing of quarterly safety meeting topics;

13.    Courtney Smith’s driver logs for the 8 day cycle leading up to the subject incident;

14.    Dispatch records and Qualcomm messages and vehicle position history for the date of the
       subject incident;

15.    The trip envelope for the subject trip;

16.    The most recent registration certificate for the subject vehicle;

17.    News article concerning Michael Ruffin;

18.    Eric Lewis’ driving history report;

19.    Eric Lewis’ civil, criminal and traffic court records;

20.    Harry Dorsey’s civil, criminal, and traffic court records;

21.    Lesdreka Dickson’s civil, criminal, and traffic court records;

22.    Michael Ruffin’s civil, criminal, and traffic court records;

23.    Title History report on Raymond Riley’s vehicle;

24.    Raymond Riley’s civil, criminal, and traffic court records;

25.    Tasha Green’s civil, criminal, and traffic court records;

26.    Zounda Lee vehicle registration records;

27.    Zounda Lee’s civil, criminal, and traffic court records;

28.    Surveillance videos of plaintiff’s (to be produced after their depositions);

29.    Plaintiffs’ social media records;

30.    The 911 audio recordings and incident details reports regarding the alleged accident at
       issue;

31.    Response to subpoena from USAA Casualty Insurance Company with records concerning
       Zounda Lee;

32.    Response to subpoena from Progressive Security Insurance Company with records
       concerning Zounda Lee;



                                                  5
        Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 6 of 12



33.       A certified copy of Lesdreka Dickson’s DHH Mediciad records;

34.       A certified copy of Lesdreka Dickson’s AmeriHealth Caritas Louisiana records;

35.       A certified copy of Sprint’s phone records for (504) 284-9874;

36.       A certified copy of Metro PCS phone records for (504) 578-6699;

37.       A certified copy of Metro PCS phone records for (504) 804-8233;

38.       A certified copy of Metro PCS phone records for (504) 205-1879;

39.       A certified copy of Sprint’s phone records for (504) 535-8171;

40.       A certified copy of T-Mobile’s phone records for (504) 428-8185;

41.       A certified copy of T-Mobile’s phone records for (469) 867-0628;

42.       Bus video of a motor vehicle accident on October 15, 2015 involving Cornelius Garrison;

43.       Any and all photographs and/or lists of “friends” associated with Tiffany Turner’s four
          (4) Facebook profiles;

44.       Photograph posted on September 26, 2016 by Tiffany Turner on one of her Facebook
          profiles and comments made by Marlene Kennedy on that photograph posting;

45.       Any and all documents evidencing the representation of claimants involved in motor
          vehicle accidents with a commercial vehicle on the interstate in New Orleans by Motta
          Law, LLC and/or Lionel Sutton d/b/a Sutton Law Firm;

46.       GPS Hospitality Partners IV, LLC d/b/a Burger King Restaurant’s response to subpoena;

47.       A certified copy of any and all petitions/complaints and accident reports for the following
          alleged accidents:

#                Claimants                   Commercial          Date of Accident      Location of
                                               Company                                   Accident
1           Cornelius Garrison, III         Hotard Bus Lines     October 15, 2015      Interstate 10
2     Darnell Harris, Selita Harris, Leon    Family Dollar       January 17, 2016      Interstate 10
                     Parker                    Trucking
3      Tijai Andrews, Tommy Hilliard,       Dupuy Trucking        March 16, 2016       Interstate 10
            Jr., and Gilbert Baham
4     Jerrica White, Kevin Potter, Tina     Oakley Trucking       March 22, 2016       Interstate 10
         Lacour, and Pinzeca Lacour
5          Darrin Covington, Louis          Cardinal Logistics     April 30, 2016      Interstate 10
        Stevenson, Larry King, Jamal


                                                   6
       Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 7 of 12



       Hallel, Keishone Sterling, Enri
     Franklin, Sherman Brower, Walter
      Massey, Laquisha Sylvester, and
                Bobbie Henry
6           Lawrence Robertson                                August 8, 2016      Interstate 10
7    Tremica Luchy, Cedric Carpenter             UPS           November 14,      Interstate 510
             and Jasmine Smith                                     2016
8      Mark Gilmore, Johnnie Trask,          EZ Hotshot        November 16,       Alvar Street
      Curtis Sims, and Reginald Marsh                              2016
9    Natasha Watts and Armond Butler       Dupre Logistics     November 28,      Interstate 10
                                                                   2016
10     Rene Bertrand, Akshaykumar           Rooms-To-Go        December 15,      Interstate 610
      Solanki, and Rushaun Johnson                                 2016
11     Kent Parker, Lakeisha Parker,          Wal-Mart        January 4, 2017    Interstate 10
     Teshana Jones and Beverly Heno
12     Brittany Williams, Sonyaletha       US Autologistics   January 9, 2017    Interstate 10
           Dent, Jasmine Cheney
13    Derian Johnson, Sahvon Brown,          Tyson Foods      January 23, 2017   Downman and
               David Turner,                                                         Chef
14   Trinese Jackson and Corey Bailey       TCI Trucking      January 26, 2017    Alvar Street
15   Arthur Bourgeois, Delanie Grace,      Kenan Transport      February 12,        US 90
              and David Grace                                      2017
16      Sonya Dent Jones and April         United Van Lines     February 26,     Interstate 610
                  Jenkins                                          2017

17   Cynthia Zilton, Jeraun Zilton, Paul    Gulf Transport    March 13, 2017     Interstate 10
           Price and Ireoin Lewis
18    Ryan Harris, De’Angelo Adams,         RLC Trucking      March 29, 2017     Interstate 610
       Tara Blunt, Fran Bell, Willard
        Perry, Shantrica Carraby, and
                Jerome Clark
19      Evelina Harris and Winthrop        Celadon Trucking    April 10, 2017    Interstate 10
                    Carrie
20     Carl Morgan, Shirley Morgan,        Surim Trucking      April 12, 2017    Interstate 10
       Daniel Harris, and Nyla Arnold          Express
21       Marlo Ard, Terrelle Carter,       Progressive Auto    April 18, 2017    Interstate 610
      Raychelle Patterson and Dwayne          Transport
                   Winins
22   Kierra Thomas, Antoine Clark, and      God’s Way          April 24, 2017    Interstate 10
                Shirley Harris               Trucking
23   Linda Harrison, Rose Mitchell, and    Dupre Logistics     April 26, 2017    Interstate 10
               Glenda Hulbert
24       Davida Reynolds, Tinielle                             April 28, 2017    Interstate 10
     Robinson, and Alexander Senmore
25     Ralphus Adams, Randy Harris,           Neier, Inc.       May 9, 2017      Interstate 10
       Morris Thompson, and Samara


                                                 7
       Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 8 of 12



                  Jefferson
26        Shantay Watkins, George          On-Site Fuel     May 16, 2017    Interstate 10
     Berniard, Mervin Dolliole, Clinton      Service
        Sordelet, Calvin Henderson,
         Lawrence Addison, Melvin
      Mitchell, Tariana Blunt, Laportia
          Moore, and David Perry
27       Otis Johnson and Anthony           Transport       May 17, 2017        US 90
                 Washington                Consultants
28    Demetra Henderson-Burkhalter,         Wal-Mart        May 23, 2017    Interstate 10
       Gregory Offray, and Jacqueline
                 Thompson
29      Kendell Tyler, James Jackson      Empire Express    June 6, 2017    Interstate 10
30     Ciarra Williams, Willie Magee,     Cowan Systems     June 8, 2017    Interstate 10
       Russell Harris, Dwayne Pierce,
      Johnny Marshall, Jenea Maxson,
          Lamyra Henry, Kimberly
      Anderson, Irvin Hadley, Shontae
     Cain, Joseph Henry, Aari Coston,
              and Ellery Evans
31     Ruby Poole. Warren Poole and         US Xpress       June 13, 2017   Interstate 10
               Robert Savage               Enterprises
32      Carl Jones, Freda Lois Jones,       Dedicated       June 14, 2017   Interstate 10
                Jaelyn Jones              Transportation

33    Lehmoneisha Johnson, Gregory             UPS          June 21, 2017   Interstate 510,
       Williams, Charles Williams                                            Interstate 10
34     Denzel Lee and Briane Grant            Tacan         June 25, 2017    Interstate 10
                                          Transportation
35   Reynard Nobles, Jasmine Howard,         Nu-Way         June 27, 2017   Interstate 10
            and Yolanda Jones              Specialized
                                             Services
36   Charles Jones, Stephanie Johnson,         UPS          July 6, 2017    Interstate 10
       Willie Butler, Ernest Johnson
37   Georon Darensburg, Hugh Martin,           UPS          July 16, 2017   Interstate 10
               Cortne Martin
38   Ashiki Fulford and Tanisha Jones         UPS           July 17, 2017   Interstate 10
39    Renay Gardner, Victor Gardner,         Werner         July 19, 2017   Interstate 10
               and Paul Clark
40       Aaronne Simmons, Teresa           H.M. Davis       July 23, 2017   Interstate 10
         Jefferson, Juan Matthews,          Transport
     Deoushia Jefferson, James Hinton
41   Dacha DeGruy, Devin DeGruy and           Penske        July 23, 2017   Interstate 10
               Kimani Ramee
42    Latoya Statum, Jason Peters, Sr.,   Quality Carrier   July 26, 2017   Interstate 10
       Jason Peters, Jr., and Rashaad


                                               8
       Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 9 of 12



                    Harris
43   Harry Dorsey, Lesdreaka Dickson,         Werner          August 9, 2017    Interstate 610
       Raymond Riley, Zounda Lee,
     Tasha Green, Eric Lewis, Michael
           Ruffin, and Lounda Lee
44     Velma Whittey, Troy Locke,            Southern         August 10, 2017   Calliope St. at
               Tycoria Brown                Intermodal                              US 90
45      Hilda Fobb, Trinette Smith,          Stericycle       August 15, 2017    Interstate 10
      Juanisha Winchester, Ravaugh
         Harris, Precious Diaz, and
             Quintosha Wishem
46       Margie Hendricks, Myrtis         Stericycle, Inc.    August 15, 2017   Interstate 10
       Hendricks Williams, Ortegas                                                 by 610
       Coleman, Gueren Pedesclaux,
              Dwyane Johnson
47      Rosalie Williams, Jawayne         Dupre Logistics     August 26, 2017   Interstate 10
          Harrison, and Kim Chew
48   Antoine Hendricks, Corey Morton,          Heniff         August 28, 2017   Interstate 10
      Jr., Kardell Smth, Kathy Smith       Transportation
49    Lynisha Reff, Lyndon Red, Sr.,          Werner           September 4,     Interstate 10
     Tracy Harris, Lyschnine Williams                             2017
50    Kyvonne Davis, Gregory Davis,        KAG Leasing         September 4,     Interstate 10
               Reco Williams                                      2017             by 510

51    Wilbert Reese and Marko Odds             Miller          September 5,     Interstate 610
                                           Transportation         2017

52    Melvin Colbert, Lakea Colbert,       URS Midwest         September 7,     Interstate 10
     Cordero Washington, and Yaschia                              2017
               Washington
53   Lanell Smith and Demontre Smith     Seymour Transport    September 10,     Interstate 10
                                                                  2017
54     Timothy Alexander, Brandon              SAIS           September 13,     Interstate 10
       Berry, Sanaka Alexander, and                               2017
           Sahriyah Alexander
55    Cory Lain, Solomon Carter, and           Heniff         September 13,     Interstate 610
               Zaneta Carter               Transportation         2017             and I-10
56   LaToya Barra, Willie Collins, Nia         SEFL           September 20,      Interstate 10
          Gates, Tiawanka Sims                                    2017

57      Lauren Dents, Daniel Clark         Tyson Foods        September 20,     Interstate 10
                                                                  2017
58       Latoya Campbell, Patricia          Enterprise        September 25,     Interstate 10
        Campbell, Chervanti Hilton       Logistics Services       2017
59     Terry Baham, Stephen Turner,      Lovorn & Lovorn      September 27,     Interstate 10
              Yalonda Stubbs                 Trucking             2017


                                               9
        Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 10 of 12



60     Roshawn Nobles, Terrell Green,         Delta Trucking    October 1, 2017    Interstate 510
             and Aaronika Johnson
61     Reginald Jones, Jamel Toledano        McKoin Trucking    October 1, 2017        US 90
62     Kwantra Varnado, Herold Payne,         DD Logistics      October 1, 2017    Interstate 610
                 Taj Varnado
63      Donald Charles, Richard Foster,       Wiley Sanders     October 1, 2017    Interstate 10
         Erica Darby and Mark Birden           Truck Lines
64     Jerome Hart and Kierra Johnson,          FAF, Inc.       October 17, 2017   Interstate 10
       individually and o/b/o the minor,
        Elrieah Pero, Gervanda Gordon
65     Lance Goods, Herman Robinson,            Northfield      October 23, 2017   Interstate 10
                 Sammie Lott                  Transportation
66                                               Martin         October 26, 2017   Interstate 510
        John Gibson and Shawn Martin          Transportation
67      Dimitri Frazier, Adonte Turner,        Whitestone        November 13,      Interstate 10
                Tiffany Turner                Transportation        2017
68                                                Slay           November 15,      Interstate 10
         Louis Roby and Derrick Roby          Transportation        2017
69              Rashad Turner                  Landwerlin        November 20,      Interstate 10
                                                Trucking            2017
70     Brianne Lott, Daraneika Williams,         Airgas          November 26,      Interstate 10
       Roshika Hall, and Brianesha Lott                             2017
71      Reginald Robert, Derrick Benn,           Knight          November 28,         US 90
         Marlene Alvis, Theresa Henry         Transportation        2017

72     Richard Turner, Taminika Shaul,        Texas Freight      November 29,      Interstate 10
              and Derrick Thomas                 Services           2017
73       Byron Charles, Meikee Bush,              CTS            December 3,       Interstate 10
          Ashley Marie Gray, Shalita          Transportation        2017
                   Cambrice
74     Kimmy Jacob, Romalis Jacob, and            Werner         December 28,      Interstate 10
                 Lyndell Mims                                        2017
75         Terrion Hopkins, Romalis         Anderson Trucking    April 11, 2018    Interstate 610
           Williams, Sr., and Romalis
                  Williams, Jr.
76       Danielle Anderson, Quinyatta              Airgas        April 19, 2018    Interstate 10
           Woods, and Tyatta Woods
77      Trinika Ross, Melvin Hendricks,                         August 1, 2018     Interstate 10
           Myrtis Williams, Victorian
                   Williams


 48.      Any and all pleadings filed in this matter;

 49.      Any and all written discovery requests and written responses to discovery with
          attachments;


                                                   10
      Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 11 of 12




50.    The transcripts of any and all depositions taken in this matter and exhibits attached
       thereto;

51.    Any photographs, videos, property damage estimates, maps, or diagrams concerning the
       vehicles involved and/or the scene or mechanism of the alleged accident at issue;

52.    Any and all subpoena responses;

53.    Any and all police reports or incident reports concerning the alleged accident at issue;

54.    Police accident reports pertaining to any prior or subsequent accidents and/or incidents
       involving Plaintiffs from any state or local agency;

55.    Any and all expert reports of experts identified in any party’s witness list or those not
       identified that become known, and including any document used or reviewed by any
       expert;

56.    Any and all investigative documents generated by any party concerning the accident at
       issue;

57.    A certified copy of any and all medical records or films of any healthcare provider who
       treated Plaintiffs for any reason before or after the accident at issue;

58.    Any and all social media/social network website postings, comments, photographs,
       videos or other documentation concerning Plaintiffs and/or their friends and family
       members;

59.    Insurance claims files concerning any and all accidents/incidents involving Plaintiffs that
       occurred either before or after the subject accident including, but not limited to, liability
       claims and worker’s compensation claims;

60.    Any and all surveillance video or records (to be produced after plaintiffs are deposed);

61.    Any evidence needed for impeachment purposes;

62.    Any record or report from each and every medical facility listed in Plaintiffs’ discovery
       responses, Witness and Exhibit Lists and/or identified in any expert reports and/or in any
       way through discovery by any party;

63.    Any document used or introduced by any other party;

64.    Any document necessary for rebuttal; and

65.    Any document identified through continuing discovery and/or which becomes known at
       any time prior to trial.



                                                11
     Case 2:18-cv-06603-LMA-MBN Document 91 Filed 12/28/18 Page 12 of 12




       Defendants reserve the right to supplement this list as discovery in this matter is ongoing.

                                               Respectfully submitted:

                                               PERRIER & LACOSTE, LLC

                                               s/Ralph J. Aucoin, Jr.
                                               GUY D. PERRIER (#20323)
                                               RALPH J. AUCOIN, JR. (#31023)
                                               365 Canal Street, Suite 2550
                                               New Orleans, Louisiana 70130
                                               Tel: (504) 212-8820; Fax: (504) 212-8825
                                               gperrier@perrierlacoste.com
                                               raucoin@perrierlacoste.com
                                               ATTORNEYS FOR DEFENDANTS,
                                               COURTNEY JAMAIR, WERNER
                                               ENTERPRISES, INC., AND ACE AMERICAN
                                               INSURANCE COMPANY

                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing pleading has been delivered to all counsel of record,

either through the CM/ECF system, depositing a copy of same in the United States mail, first

class postage prepaid, by hand delivery or by facsimile transmission, this 28th day of December,

2018, at their last known address of record.

                                               s/Ralph J. Aucoin, Jr.
                                               RALPH J. AUCOIN, JR., (#31023)




                                                 12
